EXHIBIT 10.1

 

FIRST AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT (this “Agreement”) dated May 5, 2015, is made between Roadships
Holdings, Inc., a Delaware corporation (“Roadships”), Click Evidence Inc., an
Arizona corporation, Jon N. Leonard, an individual residing in Arizona, Matthew
W. Staker, an individual residing in Arizona, and California Molecular
Electronics Corp., an Arizona corporation.

 

WHEREAS the parties to this Agreement are parties to a Share Exchange Agreement
dated April 22, 2015 (the “Share Exchange Agreement”);

 

AND WHEREAS the parties have agreed to amend the Share Exchange Agreement in
accordance with Section 11.2 thereof as hereinafter provided;

 

AND WHEREAS Roadships wants to acquire all the issued and outstanding shares of
WITS Holdings Pty Ltd. (A.C.N. 050 322284), an Australia corporation, in
exchange for 2,400,000 restricted shares of Roadships Common Stock and
A$12,000,000 on terms consistent with the non-binding proposed terms contained
in that certain Letter of Intent addressed to Brian Wadley and WITS Holdings Pty
Ltd. and signed by Roadships on May 1, 2015 (the “Transaction”);

 

AND WHEREAS Roadships has requested that all other parties to the Share Exchange
Agreement as of the date of this Agreement give consents and waivers that are
reasonably required under the terms of the Share Exchange Agreement for
Roadships to consummate the Transaction;

 

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties agree as follows:

 

I. The capitalized terms used and not defined herein have the respective
meanings given thereto in the Share Exchange Agreement.

 

II. The Share Exchange Agreement is amended as follows:

 

 

A.

Section 1.3 of the Share Exchange Agreement is replaced in its entirety by the
following:

 

1.3 Schedules. Any reference herein to a “Schedule” refers to those schedules
that are attached to this Agreement, all of which are incorporated into this
Agreement by reference and shall be deemed to be part hereof. The following
schedules are attached to and form part of this Agreement:

 

Schedule 2.5(b)

-

Uncertificated Share Transfer Instructions

Schedule 2.8

-

Form of Click Shareholder List

Schedule 3.4

-

Click Incumbency Certificate

Schedule 5.2

-

Roadships Subsidiaries

Schedule 5.4

-

Rights to Acquire Roadships Stock

Schedule 5.5

-

Roadships Incumbency Certificate

Schedule 7.1(a)

-

Roadships Closing Certificate

Schedule 7.2(a)

-

Click Closing Certificate

 

 


--------------------------------------------------------------------------------




 

 

B.

Section 3.3 of the Share Exchange Agreement is replaced in its entirety by the
following:

 

3.3 Capitalization of Click. The entire authorized capital stock and other
equity securities of Click consists of 100,000,000 shares of Click Common Stock.
A total of 14,239,705 shares of Click Common Stock are issued and outstanding
(the “Click Issued Shares”). The Click Selling Shareholders beneficially own,
directly or indirectly, all of the Click Exchange Shares. The Click Common Stock
is the only issued and outstanding class of Click capital stock. All of the
Click Exchange Shares have been duly authorized, are validly issued, are fully
paid and non-assessable, and were not issued in violation of any pre-emptive
rights or any applicable laws or binding obligations. There are no outstanding
options, warrants, subscriptions, conversion rights, or other rights,
agreements, or commitments obligating Click to issue any additional shares of
Click Common Stock or any other securities convertible into, exchangeable for,
or evidencing the right to subscribe for or acquire from Click any shares of
Click Common Stock. There are no agreements purporting to restrict the transfer
of the Click Exchange Shares, no voting agreements, shareholders’ agreements,
voting trusts, or other arrangements restricting or affecting the voting of the
Click Exchange Shares.

 

 

C.

Section 5.4 of the Share Exchange Agreement is replaced in its entirety by the
following:

 

5.4 Capitalization. The entire issued and authorized capital stock and other
equity securities of Roadships consist of the following:

 

     

(a)

3,000,000,000 shares of Roadships Common Stock, of which:

 

       

(i)

a total of 1,193,362,561 shares of Roadships Common Stock are issued and
outstanding; and

       

 

         

(ii)

a total of 1,796,571,210 shares of Roadships Common Stock are held in treasury
as issued but not outstanding (the “Roadships Treasury Shares”);

 

     

(b)

4 shares of Class A Preferred Stock, par value of $0.0001 per share, of which
none are issued or outstanding;

     

 

       

(c)

10,000,000 shares of Class B Preferred Stock, par value of $0.0001 per share, of
which none are issued or outstanding; and

     

 

       

(d)

10,000,000 shares of Class C Preferred Stock, par value $0.0001 per share, of
which none are issued or outstanding.

 

All of the issued shares of Roadships Common Stock have been duly authorized,
are validly issued, were not issued in violation of any pre-emptive rights and
are fully paid and non-assessable, are not subject to pre-emptive rights and
were issued in full compliance with all federal, state, and local laws, rules
and regulations. Except as set forth in Schedule 5.4, there are no outstanding
options, warrants, subscriptions, phantom shares, conversion rights, or other
rights, agreements, or commitments obligating Roadships to issue any additional
shares of Roadships Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Roadships any shares of Roadships Common Stock. There are no agreements
purporting to restrict the transfer of the Roadships Common Stock, no voting
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Roadships Common Stock.

 

 

D.

Section 6.4 of the Share Exchange Agreement is replaced in its entirety by the
following:

 

6.4 Exclusivity. Until such time, if any, as this Agreement is terminated, Click
shall not, directly or indirectly, solicit, initiate, entertain or accept any
inquiries or proposals from, discuss or negotiate with, provide any non-public
information to, or consider the merits of any unsolicited inquiries or proposals
from, any person or entity relating to any transaction involving the sale of the
business or assets (other than in the ordinary course of business), or any of
the capital stock of Click, or any merger, consolidation, business combination,
or similar transaction other than as contemplated by this Agreement. Until such
time, if any, as this Agreement is terminated, Roadships shall not, except to
the extent that Click otherwise consents in writing, directly or indirectly,
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business) of Roadships, or any merger, consolidation,
business combination, or similar transaction other than as contemplated by this
Agreement.

 

 


--------------------------------------------------------------------------------




 

 

E.

Section 6.6(g) of the Share Exchange Agreement is replaced in its entirety by
the following:

 

     

(g)

repurchase or otherwise acquire, directly or indirectly, any shares of its
capital stock except pursuant to rights of repurchase of any such shares under
any employee, consultant or director stock plan;

 

 

F.

Section 6.8(g) of the Share Exchange Agreement is replaced in its entirety by
the following:

 

     

(g)

repurchase or otherwise acquire, directly or indirectly, any shares of its
capital stock except pursuant to rights of repurchase of any such shares under
any employee, consultant or director stock plan;

 

 

G.

Section 7.1(b) of the Share Exchange Agreement is replaced in its entirety by
the following:

 

     

(b)

Performance. All of the covenants and obligations that Roadships is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
Date must have been performed and complied with in all material respects.

 

 

H.

Section 7.1(h) of the Share Exchange Agreement is replaced in its entirety by
the following:

 

(h)

Roadships Officers Appointments. Prior to Closing, the current directors of
Roadships will have adopted resolutions appointing such individuals to such
offices of Roadships as Click may designate in writing with effect on the
Closing Date (collectively, the “Appointments”).

 

 

I.

Section 7.1(i) of the Share Exchange Agreement is replaced in its entirety by
the following:

 

     

(i)

Outstanding Shares. On the Closing Date, Roadships will have no more than
3,000,000,000 shares of Roadships Common stock issued and outstanding after
giving effect to the Share Exchange, and no other equity securities issued or
outstanding.

 

 

J.

Section 7.1(j) of the Share Exchange Agreement is replaced in its entirety by
the following:

 

     

(j)

Public Market. On Closing, the shares of Roadships Common Stock will be quoted
on the OTC Pink marketplace operated by OTC Markets Group Inc.

 

 

K.

Section 7.2(h) of the Share Exchange Agreement is replaced in its entirety by
the following:

 

     

(h)

Outstanding Shares. Click will have only shares of Click Common Stock and no
other class or series of equity securities issued or outstanding on the Closing
Date.

 

 


--------------------------------------------------------------------------------




 

 

L.

Section 8.4 of the Share Exchange Agreement is replaced in its entirety by the
following:

 

8.4 Closing Deliveries of Roadships. At Closing, Roadships will deliver or cause
to be delivered the following, fully executed and in a form and substance
reasonably satisfactory to Click:

 

     

(a)

copies of all resolutions and consent actions adopted by or on behalf of the
board of directors of Roadships evidencing approval of this Agreement and the
Share Exchange;

     

 

       

(b)

Schedule 5.2;

     

 

       

(c)

Schedule 5.4;

     

 

       

(d)

the Resignations;

     

 

       

(e)

the Appointments;

     

 

       

(f)

the Roadships Incumbency Certificate;

     

 

       

(g)

the Roadships Closing Certificate; and

     

 

       

(h)

the Roadships Documents and such further and other documents as may be necessary
or reasonably required to consummate and give effect to the Share Exchange.

 

 

M.

Section 11.2 of the Share Exchange Agreement is replaced in its entirety by the
following:

 

11.2 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented without the
written consent of each of the parties. Notwithstanding any other provision of
this Agreement, any Schedule may be revised at any time prior to Closing in
accordance with Section 6.3 by:

 

     

(a)

Roadships, with the written consent thereto by Click and no other party; or

     

 

       

(b)

Click, with the written consent thereto by Roadships and no other party.

 

Any of the parties may, by written notice to the others, (i) waive any of the
conditions to such party’s obligations hereunder or extend the time for the
performance of any of the obligations or actions of any other party, (ii) waive
any inaccuracies in the representations of the other contained in this Agreement
or in any documents delivered pursuant to this Agreement, (iii) waive compliance
with any of the covenants of any other party contained in this Agreement and
(iv) waive or modify performance of any of the obligations of any other party.
No action taken pursuant to this Agreement, including, without limitation, any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action or compliance with any representation,
warranty, condition or agreement contained herein. Waiver of the breach of any
one or more provisions of this Agreement shall not be deemed or construed to be
a waiver of other breaches or subsequent breaches of the same provisions.

 

 

O.

The Share Exchange Agreement is amended by adding a signature line for Claude A.
Bailey.

 

 

P.

The Share Exchange Agreement is amended by adding Schedule 5.4 thereto in the
form attached hereto as Schedule 1.

 

 


--------------------------------------------------------------------------------




 

III. Waiver and Consent. Each of Click Evidence Inc., Jon N. Leonard, Matthew W.
Staker and California Molecular Electronics Corp. (collectively, the “Consenting
Parties”) hereby:

 

(a) give all such consents that are reasonably required for the consummation of
the Transaction under the terms of the Share Exchange Agreement, including
without limitation, under Sections 6.5 and 6.8 of the Share Exchange Agreement;
and

 

(b) waive compliance with Sections 5.2, 5.4 and 6.4 of the Share Exchange
Agreement solely to the extent necessary to permit Roadships to consummate the
Transaction and all activities reasonably incidental thereto.

 

Except as expressly consented to or waived hereby, all of the representations,
warranties, terms, covenants, conditions and other provisions of the Share
Exchange Agreement remain unchanged and unwaived and continue to be and shall
remain in full force and effect in accordance with their respective terms. The
consent and waiver set forth herein is limited precisely as provided for herein
to the provisions expressly consented to or waived herein and shall not be
deemed to be a waiver of any right, power or remedy of any of the Consenting
Parties under, or a waiver of, consent to or modification of any other term or
provision of the Share Exchange Agreement or of any transaction or further or
future action on the part of Roadships that would require the consent of the
Consenting Parties under the terms of the Share Exchange Agreement.

 

IV. Governing Law; Jurisdiction; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. Each of the parties irrevocably agrees that the
other party may enforce any claim arising under this Agreement and will
irrevocably agree with respect to any claim arising from the transaction
contemplated hereby in the courts of the State of Arizona or United States
District Court for the District of Arizona, as the party bringing the claim may
so choose. For the purpose of any action, suit, or proceeding initiated in such
courts with respect to any such claim, each of the parties irrevocably submits
to the jurisdiction of such courts. Each of the parties shall waive, to the
fullest extent allowed by law, any objection which it may now or hereafter have
to venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding in such court has been
brought in an inconvenient forum.

 

V. Counterparts. This Agreement and all documents contemplated by or delivered
under or in connection with this Agreement may be executed and delivered in any
number of counterparts, with the same effect as if all parties had signed and
delivered the same document, and all counterparts shall be construed together to
be an original and will constitute one and the same agreement.

 

VI. No Other Amendments. Except as set forth in this Amendment, the Share
Exchange Agreement is unaffected and shall continue in full force and effect in
accordance with its terms. If there is conflict between this amendment and the
Share Exchange Agreement, the terms of this amendment will prevail.

 

 


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by
themselves or their duly authorized respective officers, all as of the date
first written above.

 

 

  ROADSHIPS HOLDINGS, INC.           Per: /s/ Micheal Nugent      

Micheal Nugent

     

President

         

CLICK EVIDENCE, INC.

    Per: /s/ Jon N. Leonard

Jon N. Leonard

President

 

  

/s/ Jon N. Leonard

JON N. LEONARD

 

 

/s/ Matthew W. Staker

MATTHEW W. STAKER

 

 

CALIFORNIA MOLECULAR ELECTRONICS CORP.

 

 

Per: /s/ Jon N. Leonard

Jon N. Leonard

Authorized Signatory

  

 


--------------------------------------------------------------------------------




 

SCHEDULE 1

TO THE FIRST AMENDMENT TO SHARE EXCHANGE AGREEMENT
BETWEEN ROADSHIPS HOLDINGS, INC., CLICK EVIDENCE INC., JON N. LEONARD,
MATTHEW W. STAKER AND CALIFORNIA MOLECULAR ELECTRONICS CORP.

 

SCHEDULE 5.4

TO THE AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT
AMONG ROADSHIPS HOLDINGS, INC, CLICK EVIDENCE INC. AND THE SELLING SHAREHOLDERS
AS SET OUT IN THE AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT

 

None.

 

 

 

--------------------------------------------------------------------------------

 